         Case 1:19-cr-00818-PGG Document 62 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                 ORDER

JAVIER JANIEL                                                     19 Cr. 818-2 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

December 9, 2020 is adjourned to December 11, 2020 at 9:00 a.m. as to Defendant Javier

Janiel. The conference will take place by telephone.

Dated: New York, New York
       December 8, 2020
